DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lauto (WO 9421506 A1) in view of Zhou (CN 206307086 U) and further in view of Robinson et al. (US 20190256118 A1) (hereinafter “Robinson”). Regarding Claim 1, Lauto teaches the first and third-fifth elements of the claim, hereinafter (1a), (1c), (1d), and (1e) respectively, but does not teach the second or sixth elements, hereinafter (1b) and (1f) respectively. Zhou teaches (1b); Robinson teaches (1f). Lauto teaches
(1a), a shopping cart (Lauto Fig. 1, below; Lauto Abstract: “A modular material carrying vehicle is provided preferably for use as a shopping cart…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lauto
	(1c), the bottom basket having a plurality of wheels attached to the bottom basket extending downwardly to roll the shopping cart on a ground (Lauto Fig. 1, above);
	(1d), a top basket having a plurality of side walls and a bottom wall (Lauto Fig. 1, above; Detailed Description of the Preferred Embodiment Paragraph 8: “The upper storage compartment 16 of the modular shopping cart 10 of the subject invention defines a substantially cubic structure which includes a bottom panel, opposed front and rear panels, and opposed right and left side panels.”);
	(1e), the top basket having a handle to steer the shopping cart (Lauto Fig. 1, above; Lauto Detailed Description of the Preferred Embodiment Paragraph 1: “…the upper portion…defines a handle area for directing the movement of the shopping cart over supporting surface.”).
	As indicated above, Lauto does not teach (1b). Zhou teaches
	(1b), a bottom basket having a bottom wall, front side wall, left side wall, right side wall and rear sidewall with each of the front, left, right, rear side walls extending from a common bottom edge to a common top edge for forming a fully enclosed enclosure accessible from a top opening (Zhou Fig. 4, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart of Lauto to provide a bottom basket with bottom, front, left, and right sidewalls as taught by Zhou. Doing so would “provide a shopping cart with a simple structure, convenient operation process, [and] …safe and reliable use” as recognized by Zhou (Abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Zhou
As indicated above, Lauto does not teach (1f). Robinson teaches
	(1f), the bottom wall of the top basket having first and second panels pivotable between retracted and deployed positions at first and second hinges, in the deployed position, the first and second panels are capable of supporting objects in the top basket, and in the retracted position, the first and second panels are traversed out of the way without any obstruction between the first and second hinges so that an object being larger than a length of the first panel or second panel can be passed through an access pathway defined by upper and lower peripheries of the plurality of side walls of the top basket into the bottom basket (Robinson Figs. 4A-4D, below; Robinson Paragraphs 0006-0009: “In the present invention, there is provided a nestable shopping or supermarket trolley comprising a basket defining an interior space and having a hingeable wall…having a first horizontal hinge enabling the flap to rotate into the interior space; characterized by a first shelf having a supporting surface, a stowed position and a horizontal position; and a second horizontal hinge connecting the first shelf to a first side wall of the basket, wherein the second horizontal hinge enables movement of the first shelf between the stowed and horizontal positions. In the stowed position, the shelf is substantially parallel to the side walls of the basket (and rests vertically) and in the horizontal position, the shelf is substantially perpendicular to the side walls of the basket (i.e. horizontal). The shelf moves between the stowed position and the horizontal position by rotating about the second horizontal hinge.”; Paragraphs 0012-0013: “Preferably, the nestable shopping trolley further comprises a second shelf having a supporting surface, a stowed position and a horizontal position and a third horizontal hinge connecting the second shelf to a second side wall of the basket, wherein the second side wall opposes the first side wall, wherein the third horizontal hinge enables movement of the second shelf between the stowed and horizontal positions. Preferably, the second shelf and the flap are configured such that, when the flap rotates into the interior space of the basket, the flap causes the second shelf to move from the horizontal position to the stowed position and, when in the stowed position, the supporting surface of the second shelf abuts the second side wall.”; and Paragraph 0071: “As best shown in FIGS. 4A…support means 800 are attached to the hingeable wall 120 and the front wall of the basket and are configured to support the first ends 630, 730 and the second ends 640, 740 of each shelf when in the horizontal position. More specifically, the support means 800 are L-shaped brackets with a first L-shaped bracket 810 attached to the front wall and a second L-shaped bracket 820 attached to the wall 120. Each L-shaped bracket has a first portion parallel to the front wall 130 (i.e. vertical) and a second portion perpendicular to the front wall 130 (i.e. horizontal). The second portion is of a length such that both the first and second shelves 600, 700 may be supported by the L-shaped brackets 810, 820 when in the horizontal position. Each L-shaped bracket 810, 820 is attached to the basket via hooks extending from the first portion. The hooks may be pinched closed or welded to the basket.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Robinson

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Robinson

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Robinson

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Robinson
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart of Lauto to provide foldable bottom walls as taught by Robinson. As recognized by Robinson (Paragraph 0014), “Attaching a shelf to each side wall is advantageous, since this provides additional flexibility in terms of dividing the trolley into sections.” It should be noted that the operation, functionality, and utility of Robinson’s rotatable shelves would be maintained for carts with both two-part baskets and carts with two distinct and separable baskets.
	Regarding Claim 2, the combination of Lauto and Zhou teaches the first and third elements of the claim, hereinafter (2a) and (2c) respectively, but does not teach the second element of the claim, hereinafter (2b). Robinson teaches (2b). Lauto teaches
	(2a), a middle basket disposable between the bottom and top baskets, the middle basket having a plurality of side walls and a bottom wall (Lauto Figure 1, above; “Summary of the Invention” Paragraph 4: “In a preferred embodiment of the modular shopping cart of the subject of invention, first and second upper storage structures are provided each of which are defined by a bottom panel, opposed upstanding side panels, and opposed upstanding front and rear panels.”);
(2c), wherein the top basket is removably engageable to the middle basket, and the middle basket is removably engageable to the bottom basket (Lauto Figure 1, above, and Lauto Figure 2, below; Lauto Abstract: “The storage compartments are each releasably maintained in an upright stacked configuration…”; “Summary of the Invention” Paragraph 1: “A modular material carrying vehicle is provided [with]…at least one upper storage structure stackable upon the lower storage structure and…means for releasably maintaining the lower storage structure and the upper storage structure in an upright stacked configuration.”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Lauto
	As indicated above, the combination of Lauto and Zhou does not teach (2b). Robinson teaches
(2b), the bottom wall of the middle basket being foldable and the four side walls defining an access pathway defined by upper and lower peripheries of the plurality of side walls (Robinson Figs. 4A-4D, above). See rejection for (1f) above.
Regarding Claim 3, Lauto teaches that the top basket and the bottom basket are fabricated from metal, plastic, carbon fiber, wood, or combinations thereof (Detailed Description of the Preferred Embodiment Paragraph 1: “Preferably, each of the modular storage compartments of shopping cart 10 are molded from a high strength, light weight plastic material. However, other materials of construction are envisioned such as, for example, high strength fiber board corrugated card board products.”).
	Regarding Claim 4, the combination of Lauto and Zhou teaches a shopping cart but does not teach pivoting bottom wall panels. Robinson teaches that the first and second panels of the bottom wall are pivotally attached to lower edge portions of the opposite side walls of the plurality of side walls, the first and second panels being traversable between the retracted and deployed positions, in the retracted position, the first and second panels being pivoted out of a way of the access pathway so that the first and second panels are generally parallel to the side wall to which the first and second panels is pivotally attached, and in the deployed position, the first and second panels are generally perpendicular to the side wall to which the first and second panels is pivotally attached and the first and second panels being retainable in the deployed position to support items in top basket. See rejection for (1f), above.
Regarding Claim 6, the combination of Lauto and Zhou teaches a shopping cart but does not teach upward folding of a bottom wall. Eksert teaches that the bottom wall of the top cart is foldable in an upward direction. See rejection for (1f), above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lauto (WO 9421506 A1) in view of Zhou (CN 206307086 U), further in view of Robinson et al. (US 20190256118 A1) (hereinafter “Robinson”), and further in view of Guerrero et al. (ES 1111330 U) (hereinafter “Guerrero”). Regarding Claim 5, the combination of Lauto, Zhou, and Robinson teaches a shopping cart but does not teach the width of the baskets. Guerrero teaches that a width or length of the top and bottom baskets is equal to or less than a width of a conveyor belt in a cashier's aisle of a store or 30 inches (Guerrero Description of the Invention Paragraph 7: “…the width will be appropriate so that the shopping basket can move on the sloping surface or ramp.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart of the combination of Lauto, Zhou, and Robinson to provide a basket width less than that of a cashier’s conveyor belt as taught by Guerrero. It should be noted that featuring a basket width equal to or less than a width of a conveyor belt is common in the art (see US 2009/0309322, US 4,373,611, and US 3,789,957). It should be further noted that applying a known technique to a known device, method, product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lauto (WO 9421506 A1) in view of Zhou (CN 206307086 U), further in view of Robinson et al. (US 20190256118 A1) (hereinafter “Robinson”), and further in view of Eksert et al. (WO 0049935 A1) (hereinafter “Eksert”). Regarding Claim 7, the combination of Lauto, Zhou, and Robinson teaches a shopping cart but does not teach the bottom wall locking in a particular position. Eksert teaches that the first and second panels are lockable with a lock to the retracted position (Eksert Fig. 5, below; Eksert Description Paragraph 8: “Figure 5 is the view showing the rack in vertical position when the locking hook is hung on to the vertical locking bearing…on the rack holding assembly.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart of the combination of Lauto, Zhou, and Robinson to provide a retractable-position lock as taught by Eksert. Note that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Eksert
	Regarding Claim 8, the combination of Lauto, Zhou, and Robinson teaches a shopping cart but does not teach the bottom wall locking in a particular position. Eksert teaches that the first and second panels are lockable with a lock to the deployed position (Eksert Fig. 4, below; Eksert Description Paragraph 8: “Figure 4 is the view showing the rack in horizontal position when the locking hook is hung on to the horizontal locking bearing on the rack holding assembly.”)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart of the combination of Lauto, Zhou, and Robinson to provide a deployed-position lock as taught by Eksert. Note that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Eksert
Response to Arguments
Applicant submits that the cited prior art does not disclose, suggest, or make obvious all of the limitations of amended Claim 1. Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant further submits that a person having ordinary skill in the art would not incorporate the teachings of Robinson into the Lauto device. It should be noted that various arrangements of shopping carts that feature the ability to collapse or rearrange a top basket to broaden load-carrying capabilities are common in the art (see US 20050156406 A1, FR 2579158 A1, CN 201472429 U, and WO 2011124769 A1). It should be further noted that providing an access pathway into the bottom basket would enable and facilitate carrying long or heavy items in the cart, this being a common need in various shopping environments including hardware stores, furniture stores, etc. Finally, it should be noted that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.)
Applicant further submits that Lauto’s tube feature would inherently prevent implementation of the presently claimed access feature. It should be noted that Lauto’s teach as modified by Zhou does not include the tube feature and that similar arrangements are common in the art (see CN 206307086 U, WO 2011124769 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618